Bates, Judge,
delivered the opinion of the court.
In this case the petition stated that the defendant was indebted to the plaintiff for a balance of interest upon a promissory note which was made by the defendant to the plaintiff in Keokuk, Iowa; that the plaintiff had brought suit on the note against the defendant, and in his petition in that suit had alleged, among other things, that the “ defendant is justly indebted to him in the sum of 11,500 with interest at ten per cent, per annum, for which sum of §1,500 with interest at ten per cent, and costs he prays judgment; ” that he obtained a judgment on said note for the principal sum, §1,500, with ten per cent, interest per annum on that amount from the maturity of the note, being in all §1,645.84.
The petition further states that by the laws of Iowa he was entitled to interest on the note from its date, and that his attorneys, ignorant of the law of Iowa, brought the suit and recovered only for interest from the maturity of the note, which, with the principal, has been paid by the defendant. The plaintiff now seeks to recover the interest for the period from the date to the maturity of the note.
A demurrer was sustained to the petition and the plaintiff brings the case up by appeal.
The plaintiff’s petition in the first suit stated that the defendant was indebted to him for the principal of the note, with interest at ten per cent, per annum,” and asked judgment for the same. The language employed plainly included all interest, so that all questions between the parties as to the amount of interest due have been adjudged by the judgment rendered in that case.
Judgment affirmed.
Judges Bay and Dryden concur.